Hovey, J.
— The appellant was adjudged to be the father of an illegitimate child, in a proceeding brought under the provisions of ch. 203, p. 709, Laws of 1919. [Bern. Comp. Stat., § 1970.] The case was tried to a jury, and the court entered a judgment requiring the payment of certain sums as provided in the act.
No useful purpose will be served by reciting the evidence. It is ample to sustain the judgment rendered.
The question presented on this appeal is the refusal to grant a new trial upon newly discovered evidence.
The parties live in Dayton, and the child was born in Lewiston, Idaho,' and after the judgment was rendered, counsel for appellant discovered that the complaining witness had given the name of a man other than the appellant as the father of the child. The *513man bearing» tbe other name did not live in Dayton, but had resided for a short time in Walla Walla. The affidavits do not assert that the complaining witness was ever known to be in the company of the other man. Counter affidavits were filed by the state, in one of which the complaining witness says that she adopted the other name for the purpose of shielding the appellant, who was unmarried at the time, and in the hope that appellant would marry her. There are some inconsistencies in her statements which might influence the trial of the action, but the granting of a new trial is so much within the discretion of the trial court that we cannot say that the showing made would justify this court in interfering with the discretion as exercised in this case.
The judgment is affirmed.
Parker, C. J., Main, and Holcomb, JJ., concur.